 AIR MASTER CORPORATION, ETC.181Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Division 1230, Amalgamated Association of Street, Electric Railway and MotorCoach Employees of America, AFL-CIO,is a labor organizationwithin the mean-ing of Section 2(5) of the Act.2.By restraining and coercing employees in the exercise of rights guaranteed bySection 7 of the Act, the Respondent Division 1230 has engagedin and is engagingin unfair labor practices within themeaning ofSection 8(b) (1) (A) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-coerce withinthe meaningof Section 2(6) and (7) of the Act.4.The Respondent Amalgamatedhas not engaged in unfairlabor practices in vio-lationof the Act.[Recommended Order omitted from publication.]Air Master Corporation; Air Master Manufacturing Company,Inc.; Philadelphia Industries, Inc.; Aluminum Press Corpora-tion; AluminumSmelting CorporationandUnited IndustrialWorkers of North America of the Seafarers International.Union of North America, Atlantic, Gulf, Lakes &InlandWaters District, AFL-CIOAllied Trades and Bulk Plant Workers;AmusementPark Work-ers and IndustrialWorkers Local 158, Philadelphia and Vi-cinity,InternationalBrotherhood of Teamsters, 'Chauffeurs,.Warehousemenand Helpers of AmericaandUnitedIndustrialWorkers of North America of the SeafarersInternationalUnion of North America, Atlantic, Gulf, Lakes &InlandWaters District, AFL-CIO.Cases Nos. 4-OA-2545 and 4-CB-8^?3.April 23, 1963DECISION AND ORDEROn December 19, 1962, Trial Examiner Harold X. Summers issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents have engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action as recommended in the at-tached Intermediate Report.Thereafter, the General Counsel andthe Respondents filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entire rec-142 NLRB No. 23. 182DECISIONSOF NATIONALLABOR RELATIONS BOARDord in thiscase,'including the Intermediate Report, the exceptions,and briefs, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERThe Board, adopts as its Order the Recommended Order of the TrialExaminer,2 as modified herein.'I The Intermediate Report shows the following errors : On page 186, line 20, the TrialExaminer states "1-year" whereas the record shows "one cent" ; on page 187, line 15, theTrial Examiner states"persuasive"whereasthe excerptreads "pervasive."We herebycorrect these inadvertent errors.g BoardMemberRodgers would order the Respondents to reimburse all dueswithheldfromthe employees'pay pursuantto the unlawfulagreement between Respondent AirMaster and Respondent Teamsters158.In MemberRodgers' opinion,the failure to ordersuch reimbursement is inconsistent not onlywith theBoard's substantive findings in thiscase, but alsowith theother remedial action ordered herein.SeeVirginiaElectricPowerCompanyv. N.L.R.B.,365 U.S. 651.s The GeneralCounsel exceptedto theTrial Examiner's failureto providein his Recom-mendedOrderthe requirementthat bothof the Respondents,Air Masterand Teamsters158, post signed copies of Appendices A and B.We agree with the GeneralCounsel andwe shall modify the Trial Examiner's Recommended Order.Accordingly,we shall addto the affirmative action requirements of the Trial Examiner's Recommended Order runningto Air Masterthe following provisions:(3)Mail to the.RegionalDirector for the FourthRegion signed copies of theattached noticemarked"Appendix A" for posting bythe Respondent Teamsters 158 asprovided herein.Copies of said notice,to be furnishedby theRegionalDirector,shall,after being duly signedby a representative of theRespondentAir Master, be forthwithreturnedfor such posting.(4)Post at the same places and under the same conditions as set forth in (2), assoon as they are forwardedby theRegional Director,copies of the RespondentTeamsters 158 notice marked "Appendix B."Paragraph (3)of this section of the Recommended Order shall be renumberedparagraph (5).Also, we shalladd to the affirmative action requirements of the Trial Examiner's Recom-mended Order running to Teamsters158 thefollowing provisions:(2)Mail to the RegionalDirectorfor the Fourth Region signed copies of theattached notice marked"Appendix B" forposting bythe RespondentAir Master asprovidedherein.Copies ofsaid notice,to be furnishedby the Regional Director,shall,afterbeing duly signedby a representativeof the Respondent Teamsters 158,be forthwithreturned for such posting.(3)Post at the same places and under the same conditionsas set forthin (1) assoon as they are forwarded by the Regional Director, copies of the Respondent AirMaster's notice marked"Appendix A."Paragraph (2)of this section of the Recommended Order shall be renumberedparagraph (4).INTERMEDIATE REPORTUponan unfairlabor practice charge filed on February 5, 1962 (and amendedon June 6,1962), by United Industrial Workers of North America of the SeafarersInternationalUnion of North America, Atlantic, Gulf, Lakes & Inland WatersDistrict,AFL-CIO, hereinafter called SIU, against Air Master Corporation, AirMasterManufacturingCompany, Inc., PhiladelphiaIndustries,Inc.,AluminumPressCorporation, and Aluminum Smelting Corporation,hereinafterreferred tocollectively as Air Master; and upon an unfair labor practice charge filed on June 6,1962, by SIU against Allied Trades and Bulk Plant Workers, Amusement ParkWorkers and Industrial Workers Local 158, Philadelphia and Vicinity, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,hereinafter referredto asTeamsters 158, the General Counsel of the NationalLabor Relations Board issued a consolidated complaint on June 29, 1962,allegingthat Air Master and Teamsters 158, respectively, had engagedin unfairlabor prac-tices within the meaning of Section 8(a)(1), (2), and (3) and Section 8(b)(1)(A)and (2) of the National Labor Relations Act, herein called the Act.Respondents' AIR MASTER CORPORATION, ETC.183answers admitted some allegations of the complaint,denied or disclaimed knowledgeof others,and, in substance,denied the commission of any unfair labor practices.Pursuant to notice,a hearing was held before Trial Examiner Harold X.Summerson August 6 and 7,1962,atwhich all parties were afforded full opportunity toexamine and cross-examine witnesses,to argue orally, and to submit briefs.Briefshave beenfled bythe General Counsel,Air Master,Teamsters 158, and SIU, whichbriefs have been fully considered.Upon the entire record in the case,including my evaluation of the credibility ofthe witnesses based upon the evidence and upon my observation of their demeanor,Imake the following:FINDINGS OF FACT1.COMMERCEFive corporations are here involved:Air Master Corporation;Air Master Manu-facturing Company,Inc.;Philadelphia Industries,Inc.;Aluminum Press Corpor-ation; and Aluminum Smelting Corporation.Although separately incorporated (allunder the laws of the Commonwealth of Pennsylvania), they are engaged in a jointenterprise-themanufacture of storm sash and window screens.Their operationstake place at different locations in Philadelphia,Pennsylvania,but the principaloffice of each is maintained at one location,the office of Air Master Corporation.The same individuals own all five corporations.Leroy Hewit is president andHarold Kapp is secretary-treasurer of Air Master Corporation; Kapp is presidentand Hewit is secretary-treasurer of the other four.All five corporations have thesame production manager,and there is an interchange of both processes and per-sonnel.Finally,the five enterprises have a common labor relations manager andthere is a common labor relations program; in the relevant history of bargaining,employees of all five corporations have been treated as a single bargaining unit.The pleadings and stipulations establish,and I find, that the five corporations con-stitute a single employer for the purposes of the Act. (As earlier indicated, theyare collectively referred to herein as Air Master.)In the course and conduct of its business operations during the year precedingthe issuance of the instant consolidated complaint,Air Master purchased and receiveddirectly from points outside the Commonwealth of Pennsylvania goods and materialsvalued at in excess of $50,000; and sold and shipped directly to points outside theCommonwealth of Pennsylvania finished products valued at in excess of $50,000.I find that Air Master is an employer engaged in commerce within the meaningof the Act.II.THE UNIONSSIU, a district of the Seafarers International Union of North America, andTeamsters 158, a local union of International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, bargain collectively with employers withrespect to working conditions of their employees.I find that SIU and Teamsters 158are both labor organizations within the meaning of the Act.M. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and chronology 1Air Master has been in business since early 1953.At one time, Air Master's nonsupervisory production and maintenance employeeswere represented by an unaffiliated labor organization.This organization was suc-ceeded, in approximately November 1955, by SIU, on the basis of an informal (non-Board) recognition procedure.AirMaster and SIU thereafter entered into twosuccessive collective-bargaining agreements: the first effective from January 1, 1956,through January 31, 1959; the second effective from February 1, 1959, throughJanuary 31, 1962.The last contract contained a union-security clause and a dues-deduction clause.Pursuant to the latter provision, Air Master, each month, de-ducted and transmitted to SIU the dues for employees; the last such deduction,covering 360 employees, was made for the month of January 1962.Pursuant to the terms of the last contract above-mentioned, SIU, on October 16,1961, served Air Master with notice of intention to negotiate a new agreement uponthe expiration of the current one; on December 29, 1961, Air Master, throughcounsel, acknowledged receipt of SIU's expressed intentions and notified the FederalMediation and Conciliation Service of the existing situation.i The facts here related are not substantially in dispute.They are derived from stipula-tions of the parties, plus credited testimony. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDBargainingdemands were exchanged, and the parties held their first negotiatingmeeting onJanuary 15, 1962.2They met again on January 18, 22, 24,3 29, 30,and 31. In addition to representatives of Air Master and SIU, a Federal mediatorwas present at the meetings of January 29, 30, and 31.On January 25, between the fourth and the fifth meeting, Air Master issued aletter to its employees notifying them that negotiations were still at a stalemate andexplaining that conditions in the industry made it impossible for it to meet SIU'sdemands.4The meeting of January 31 was the last meeting between Air Master and SIU.The meeting, which took place at the office of the Federal Mediation and Concilia-tion Service, commenced at approximately 9:30 p.m.Bargaining proceeded untilapproximately 11:20 p.m., at which time Air Master representatives were informedby the business agents present that an "overwhelming majority" of Air Master'sproduction and maintenance employees, including all stewards and committeemen,had "disaffiliated from" the SIU and had signed cards authorizing Teamsters 158to represent them.They noted further that the business agents themselves, untilthen on the SIU staff, were now staff members of Teamsters 158.In connection with these representations, the business agents produced and laidupon the table a pack of authorization cards.They claimed that, under the cir-cumstances,Air Master was now required to recognize and to bargain with Teamsters158.When Air Master representatives challenged Teamsters 158's right to recog-nition on the grounds that Air Master was under agreement wtih SIU and that ithad no proof of Teamsters 158's right to represent the employees, Teamsters 158representatives insisted on an immediate check of the authorization cards, agreeingonly to wait until after the expiration of the current contract, at midnight.AirMaster refusedto assumethe responsibility of checking the cards.The holdingof anelectionby the National Labor Relations Board was discussed,5 and Teamsters158 representatives stated that they were unwilling to undergo the delay attendantthereupon.Teamsters 158, through Jack Miller,6 stated that the present contractexpired at midnight and that Air Master's employees would not work without acontract; and he stated further that, if Air Master had any doubt about Teamsters158's majority, "they could count the members on the picket line."(In agreement with stipulations of the parties, I find that statements made byTeamsters 158 representative, as set forth above, constituted a threat by Teamsters158 to strike if they were not granted immediate recognition.)Air Master then consented to a card check by a third party.The Federal mediatorpresent declined to make the check, based upon the rules of the Mediation Service,and three other proposed names were rejected.Finally, a member of the Phila-delphia Bar, Alexander Borden, was agreed upon, and, at or about midnight ofJanuary 31, he was called at his home; agreeing to undertake the task, he wasasked to come to the Mediation Service office immediately.Meanwhile,AirMaster representatives went to the plant to procure forms bearing the original signa-tures of employees in the unit.At approximately 2 a.m. on February 1, Borden, assisted by representatives ofAir Master and Teamsters 158, using the signature forms, commenced to check thenames on theauthorization cards against those of a list of employees furnished byAir Master.At approximately 4 a.m., he announced that, of 236 cards examinedhe was satisfied that 230 7 of the 270 persons on the list of employees furnished2All dates hereinafter mentioned are for the year 1962 unless the contrary Is indicated.8 Stipulations of the parties set this meeting as having occurred on January 25.Onthe basis of the independent documentary evidence, I find that the meetingendedat 1 :30a.m. on January 25. For the purposes of this case, however, the variance is immaterial.4 As I understand It, the General Counsel does not contend that the sending of thisletter constituted an unfair.labor practice as such ; he urges, however that It contributesto the context from which I must draw Inferences.5 The only evidence as to who raised the subject of a Labor Board election was AirMaster Production Manager Caporaletti's testimony that he did not "believe" that AirMaster asked for such an election. In the context of the discussions of the night ofJanuary 31, Including Teamsters 158's reaction to the idea, as detailedinfra, Ifind thatAir Master did put on the table the idea of holding a Labor Board election to solve theproblem.9Formerly area director for SIU, subsequently director of organization of Teamsters158.In addition to him, at least two additional paid staff members of SIU transferredto the paidstaff of Teamsters 158.7 The original signatures of two Individuals were not available.The signatures of fournames on cards were questionable. AIR MASTER CORPORATION, ETC.185by Air Master had designated Teamsters 158 as their bargainingagent,and he issueda certification to this effect .8After a recess for breakfast, the parties returned to the bargaining table.Fromthistime on,Ifind, the employees' representatives were acting on behalf ofTeamsters 158, and Air Master was dealing with them as such; from this time on,there wasa de factorecognition of Teamsters 158.By approximately 4 p.m. on February 1, the parties executed an instrument which,in this factual recitation, I shall refer to as an "interim agreement." It describesitself, rather ineptly, as a group of company offers which were to be submittedto the employees for acceptance or rejection; and it is signed by representatives ofAir Master and Teamsters 158.By its terms, certain changes were made in work-ing conditions9 from those existing under the old (SIU) contract.The intentionof the parties, I find, was that, subject to ratification by the membership of Teamsters158, the new contract should consist of the terms of the old contract as altered bythis interim agreement.19On Thursdayevening,February 1, the membership of Teamsters 158 met." Bya vote of 233-1 and 228-1, respectively, they voted to disaffiliate from SIU and toaffiliatewith Teamsters 158. James Hoffa, president of the Teamsters international,formally presented a charter to the local.Finally, by a show of hands, the mem-bership rejected the terms of the interim agreement prepared by representatives ofAir Master and Teamsters 158 that afternoon.Meanwhile, the SIU had gone into action.At or about noon on February 1,Earl Shepard, vice president of the Atlantic Coast District of which SIU was apart, received word at his Baltimore office, via New York officials of the SIU interna-tional, that something was amiss in Philadelphia.Two calls to Philadelphia gavehim no enlightenment except to heightenhis suspicions;among the meager informa-tion he obtained, he was told that the mailing address of SIU had been changed tothat of Teamsters 158.He went to Philadelphia, arriving at 7 p.m., and heard,in a 9 p.m. newstelecast, of a defection from SIU to Teamsters 158.Next morning, February 2, Shepard telephoned Air Master and spoke to VictorMarker, controller.He said that a defection of SIU officials to the Teamsters 12had been reported to him and that, since the SIU contract had expired, he wouldlike to meet with company officials.Marker-who had nothing to do with AirMaster's laborrelations-conceded that Air Master was negotiating with the Team-sters 13 but saidthat he would inform company counsel of this telephone call.Dur-ing the sameday, representatives of SIU were denied entry to Air Master's premises,and there were atleasttwo more telephone conversations between Shepard andMarker: Shepard repeated his request for a meeting and warned the Company notto negotiatea contract with the Teamsters; Marker stated he would pass on theinformation.That afternoon, Shepardsentduplicate telegrams toMarker and to Harold L.Kapp, another Air Master official:As I have informed you in our telephone conversation the United IndustrialWorkers of North America Atlantic Gulf Lakes and Inland Waters DistrictAFL-CIO still represents the majority of the employees within the collectivebargaining unit set forth in the laboragreement.As the collectivebargaining8 Although Borden's certification made no mention of the dates on the cards,it appears,and I find,that theywere signed on the morningof January 31.At the timeof 'signing,the cards had authorized bargaining by the Teamsters, without a local being named; sub-sequently,the local number(158) was inserted.0 Relating to a wage increase,a wage scale,contributions to a welfare plan, the settingup of a welfare plan to substitute for the SIU plan, a coffee break,and breaks in seniority.10The old contract contained the name of the SIU throughout-among other places, inthe recognition clause and in a union security and dues checkoff clause. I find-althoughthis was not set forth in the interim agreement of February 1-that the parties were alsoin implicit agreement that the name of Teamsters 158 be substituted for SIU wherever itappeared.11Air Master'ssecond and third shifts, consisting of approximately 40 employees, didnot work on the evening of February 1, although work was scheduled for that evening.They were not paid for the time lost.12 In so finding,I credit witness Marker as against witness Shepard who in directexamination,testified he did not recall if the Teamsters were mentioned and, on cross-examination,testified first,"Imay have said the Teamsters at the time,"and, then, "Iwould say the Teamsters wasn't mentioned."13Here again,I creditMarker's testimony.From his testimony,itwas obvious thatthe passage of time had dimmed Shepard's recollection of details of the conversation. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of the majority of the production and maintenance employeesthisUnion demands you meet with us in order to complete negotiations fora labor agreement.Do not recognize or sign any labor agreement with anyother union.EARL SHEPARD,Vice President, Seafarer's Intl.The record does not show whether these telegrams were answered.Another meeting between Air Master and Teamsters 158 was held on February 3.Air Master refused to modify its "offer" 14 of February 1, which had been rejectedby the union membership.On Sunday, February 4, there was another membershipmeeting.Thereafter-on the same day-Teamsters 158 representatives again metwith Air Master representatives, informing them that the employees had now agreedto the terms of the February 1 interim agreement, subject only to a different distri-bution of the 16-cent "package." 15Air Master agreed to the new condition, and appropriate changes were made ona previously prepared contract form.The finished contract was executed at 7 p.m.on Sunday, February 4,16 being predated to February 1.The contract followed theformat of the (expired) SIU contract,mutatis mutandis,with a number of changesor additions: a minor alteration of the unit description, a change in the union-security requirement, a 1-year increase in Health and Welfare Fund payments, wageincreases, a change in the provision for seniority breaks, and the addition of a pro-vision respecting coffee breaks.17The contract, like its predecessor, contained aunion-security clause (this time, however, running to Teamsters 158) and a dues-checkoff clause.On February 5, the same day as it filed the instant charge, SIU filed a petition forcertificationwith the Regional Office of the Board, simultaneously notifying AirMaster of the fact.lsSince the execution of its contract with Teamsters 158, Air Master, pursuant tothe dues-checkoff clause, has withheld dues from the employees' pay but has held themoney in escrow pending the outcome of the instant case.B.Discussion and conclusionsThe complaint,answers, and arguments at the hearing and in briefs framed thebasic issues:whether there was a continuing demand for bargainingby SIU;whetherSIU "abandoned"its rights to recognition;whether a question concerning repre-sentation existed when Air Master accorded recognition to Teamsters 158 and, ifso,whether Teamsters 158 forced Air Master to accord such recognition;whethera question concerning representation existed when Air Master and Teamsters 158entered into a collective-bargaining agreement, which provided,among other things,for a union shop and for the checkoff of dues; and whether,under the circumstances,the grant of recognitionby AirMaster, the demand for and acceptance of recog-nition by Teamsters 158, and the execution and subsequent maintenance and en-forcement of the collective-bargaining agreement were violative of the Act. Sincethese issues are inextricably intertwined,I shall make no attempt to treat with themindividually.All parties are in essential agreement that the outcome of this case depends uponthe general applicability(and correctness)of the "Midwest Piping" line of cases.19The line, as subsequently followed or expanded by the Board 20 stands for the proposi-tion that an employer faced with a real question concerning representation is inter-fering with his employees'rights of self-organization when he resolves the questionby according recognition and executing a contract with one of two rival union-14 The label "offer" is that used by the parties in a stipulation in this record.15 In substance, the employees' condition would divert more of the package to wageincreases and lower the Health and Welfare contributions.11 In view of a Pennsylvania prohibition against the execution of contracts on Sunday,Itwas reexecuted at 12:01 a.m. on Monday, February 5.17A comparison of the interim agreement of February 1 (rejected by Teamsters 158'smembership) and the final contract reveals that only the provisions as to coffee breaksand seniority survived unchanged.1sThe petition was dismissed by the Regional Director, on grounds not specified in thisrecord.The dismissal was upheld by the Board on appeal, but a request for reconsidera-tion of the Board's action was pending at the time this hearing was held.19 So-called after the lead case,Midwest Piping & Supply Co., Inc.,63 NLRB 1060.20 For example, inNovak Logging Company,119 NLRB 1573;Shea Chemical Corpora-tion,121 NLRB 1027; andDuralite Co., Inc.,132 NLRB 425. AIR MASTERCORPORATION, ETC.187claimants; and, corollarily, that the union thus favored has likewise intruded upon theemployees' self-organizational rights.21The General Counsel and SIU urge that theinstant case is covered by this principle.Respondents urge that theMidwest Pipingprinciple does not apply and should not be applied.Air Master, among other arguments, contends that the principle is a discredited,erroneous one, pointing to the various refusals of circuit courts of appeals to followit.Apart from the fact that my reading of the court decisions indicates to me that(at times, because of events occurring subsequent to the relevant Board decisions)many of these courts disagreed with the Board that a representation question trulyexisted rather than thata Midwest Pipingprinciplewas an improper one,22 I amconstrained to follow what I consider to be unchanged Board precedent. I believethat Air Master's reliance upon language in the Supreme Court's decision inTeam-sters Local357 v.N.L.R.B23asthe basis for that Court's views on theMidwestPipingprinciple is misplaced; it presupposes that, in this area as in the one involvedin that case (the hiring hall), the Board has established "a broader, more persuasiveregulatory scheme" than was specified by Congress.For reasons stated in theoriginalMidwest Pipingcase,24I believe that the Board's treatment of the rivalunion situation fully accorded with both congressional wording and intent.Respondent Air Master has pointed out that the Board itself has gone on recordas advocating a "strict construction" of theMidwest Pipingprinciple 25 and has re-fused to apply the principle in a number of cases 26 to which a complaint sought toapply it.In each of these cases, I note, the Board concluded that there was noreal question concerning representation which should serve to inhibit the employerfrom making a choice 27 I find each of these cases to be relevantly distinguishablefrom the case at hand.To say this, however, is not to dispose of the matter.For I find that none of thecases cited by the General Counsel or the Charging Party is "on all fours." It be-comes necessary to consider all the surrounding circumstances in order to determinewhether, in fact, a question concerning representation existed when Air Master tookthe action which is the subject of this complaint.We start with the fact that, for the month of January 1962, at least 360 employeesof Air Master were members of SIU, their dues having been checked off pursuant tocontract.26As of the entire period with which we are concerned, there is no con-tention or evidence that-other than might be read into their signing Teamstersauthorization cards-any employee-members of SIU resigned from SIU or revokedtheir dues-deduction authorizations.During the morning of January 31, while they were still members of SIU andstill covered by a collective-bargaining agreement running to SIU, and while negotia-tions on their behalf were still being conducted between their employer and SIU, amajority of the employees in the involved unit signed cards authorizing the Teamstersto bargain for them.At 11:20 p.m., with 40 minutes of the contract period still2'Duralite Co., Inc.,supra.22I note, in passing,that a circuit court recently affirmed both the principle and itsapplication by the Board to the case under consideration.N.L.R.B.v.Signal Oil andGasCo., 303 F. 2d 785 (C.A. 5, 1962).2s 365 U.S. 667(1961).2* At page 1070.25Enaher,Alexander,c6Barroom,Inc.,74 NLRB 1443, 1445.29William Penn Broadcasting Company,93NLRB 1104;GulfShipside Storage Corpora-tion,91 NLRB 181;B.M. Reeves Company,Inc.,128 NLRB 320.27Thus, inWilliam Penn Broadcasting,supra,itwas concluded that the rival union'sclaim was in an inappropriate bargaining unit ; inGulf Shipside, supra,the rival's petitionhad been filed at a time-midcontract-when, under contract bar rules, so representationquestion could be raised; inReeves, supra,where the complaint was based on allegedassistance to an incumbent union rather thanon a Midwest Pipingbasis, it was held ,thatthere was a failure of proof ;and inEnsheritself,supra,itwas held that, while a repre-sentation case was technically still pending, the only rival to the Union which wasrecognized by the employer was in fact "defunct." Significantly, in the first three cases,itwas the recognition of theincumbent,rather than that of anoutsideunion, which wasbeing attacked.To the extent it has significance, it appears that the Board will allowgreater leeway in the recognition of an incumbent union than of an outside union ; seeWilliam Penn Broadcasting Company,at page 1106.2sThe record contains no explanation of the discrepancy between this figure and the 270names against which, on the morning of February 1, Teamsters 158 authorization cardswere checked.In the absence of contentions or evidence to the contrary,I shall assumethat the discrepancy is expainable on a lawful basis, and I shall draw no inferences there-from whichare unfavorable to any of the parties. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDto run and during a negotiating meeting which, up to then, had been conductedbetween Air Master and SIU, Air Master was apprised of the new development bythe committee which had been acting for SIU.AirMaster suggested resort to aBoard representation proceeding and only when a strike for recognition wasthreatened did it agree to the holding of a card check.Employees formally voted to "disaffiliate" from SIU and to "affiliate" with Team-sters 158afterAir Master had recognized and had arrived at a tentative collective-bargaining agreement with Teamsters 158.The natural question arises:Whatcaused the employees to vote as they did-their uncoerced desires or the events ofthe preceding 24 hours?Although Respondents, among other things, have argued that Teamsters 158"succeeded" SIU as bargaining agent-i.e., was nothing but SIU with a different nameand affiliation-no such claim was made by Teamsters 158 to Air Master at thetime recognition was demanded.The demand was based on the asserted claimthat an overwhelming majority of Air Master had switched their allegiance fromSIU to Teamsters 158.At the hearing, Respondents conceded that SIU was not"defunct."I find, in fact, that they were not; although SIU had not presented anyrenewedevidence of desires for SIU representation by employees, SIU representa-tives, relying upon their incumbency as bargaining agent and upon their status asunion party to the recently expired contract, made affirmative (rebuffed) attemptsto meet with Air Master to discuss a new contract and these attempts were madeprior to the execution of a contract between Air Master and Teamsters 158.29Air Master, in effect, concedes that the contract here executed might not be abar to the holding of a new representation election 30 but argues that the principledoes not cross over into the area of unfair labor practices.The fallacy of thisreasoning is patent. If, in a companion representation proceeding, it should befound that there were no contract bar (i.e., there existed a question concerningrepresentation), then the excuse for the employer's accord of recognition (that therewas no representation question) will have been swept away.As indicated in the chronology of events, no petition for certification was on file.at the time the events complained of took place. But there was no petition onfile inGenesee Foundry Company, Incorporated,31or inNovak LoggingCo.,32 where-inMidwest Pipingviolationswere found.DeluxeMetal Furniture Company,33reversing theGeneral Electric X-Ray Corporationcase,34 put to rest thepro formareliance on the pendency of a petition in a rival-union situation; the filing of a petitionis no longer the test of the substantiality of a union's claim.Apart from the absence of a petition at the vital moment.Respondents questionthe substantiality of SIU's representation claim.Teamsters 158's brief points outthat SIU represented no one; indeed, at the hearing, SIU made no attempt to introduceevidence to current desires of employees.On the other hand, it is well settled 35that an incumbent union, as such, has a "substantial" claim to representation. Inthis connection, I also give consideration to the fact that paid staff members ofSIU, well aware of what was happening, failed to notify superior officials, thus pre-venting SIU from taking steps that might have shed more light on the desires ofthe employees.With an awareness that the issue is a close one-for I am certain that the Boardwould not permit a slavish adherence to a technical rule to becloud the outcome-I have carefully considered each of the factors herein and the total picture whichthey depict.In sum, viewing the record as a whole and on the basis of what Iam convinced is a fair preponderance of credible evidence, I conclude that therewas a question concerning representation throughout the period from February 1to 5, inclusive; that Air Master's accord of recognition to the execution of a contractwith Teamsters 158 during this period, and its subsequent maintenance and enforce-ment of the contract, not only constituted interference, restraint, and coercion ofemployees in the exercise of rights guaranteed them in Section 7 of the Act, but21At my request, the parties, in briefs, commented onMichigan Bell Telephone Company,85 NLRB 303. Upon a rereading of that case, I find it distinguishable from the instantsituation in that no vestige of the "old" union ever made a representation claim.20 CitingDeluume Metal Furniture Company,121 NLRB 995.31109 NLRB 1253.22Supra.33Supra,at page 998.of 67 NLRB 997.35National ChemicalcEManufacturing Company,94 NLRB 1190,1192; AcmeBrewingCompany etat.,72 NLRB 1005, 1012;Bauer-Schweitzer Hop f MaltCo.etal.,72 NLRB1233, 1228. AIR MASTER CORPORATION, ETC.189also constituted assistance to Teamsters 158 and discrimination in regard to tenureof employment of its employees, in violation of Section 8(a)(1), (2), and (3) ofthe Act; and that Teamsters 158's demand for and acceptance of recognition fromand execution of a contract with Air Master during this period, and its subsequentmaintenance and execution of the contract, not only constituted restraint and coercionof employees in the exercise of rights guaranteed them by Section 7 of the Act, butalso constituted a causing of an employer to discriminate in regard to tenure ofemployment, in violation of Section 8(b) (1) (A) and (2) of the Act 36IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above, occurring in con-nection with its operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that Respondents have engaged in certain unfair labor practices,I shall recommend that they be ordered to cease and desist therefrom and takecertain affirmative action in order to effectuate the policies of the Act.Having found that Air Master violated Section 8(a) (1), (2), and (3) by recogniz-ing and entering into a contract with Teamsters 158 while there was a question con-cerning representation and by enforcing and maintaining the contract, which con-tained a union-security and a dues-deduction clause, I shall recommend that AirMaster cease and desist from enforcing and maintaining such contract and with-draw and withhold all recognition from Teamsters 158 or any successor as thecollective-bargining representative of its employees unless and until such labororganization shall have been certified by the Board.Having found that Teamsters158 violated Section 8(b)(1)(A) and (2) by demanding and accepting recognitionfrom and entering into a contract with Air Master while there was a question con-cerning representation and by enforcing and maintaining the contract, which con-tained a union-security and dues-deduction clause, I shall recommend that Teamsters158 cease and desist from enforcing and maintaining such contract and cease anddesist from demanding or accepting recognition from Air Master as the collective-bargaining representative of Air Master's employees unless and until it shall havebeen certified by the Board.37In the absence of evidence that Air Master employees were coerced into joiningor signing checkoff-authorizations running to Teamsters 158, I shall not recommendthe reimbursement, by either Respondent, of dues deducted pursuant to the con-tract between Air Master and Teamsters 158.38Because of the narrow scope of the unfair labor practices as found herein, I shallrecommend a narrow cease and desist order.Upon the basis of the foregoing factual findings and conclusions and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Air Master is a single employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Teamsters 158 and SIU are labor organizations within the meaning of the Act.so In so concluding, I have given due consideration to Air Master's argument that theabove result might give rise to these anomalous questions: Suppose that SIU had neverfollowed up on its asserted claim? Suppose it had faded out of the picture?How longwould Air Master have had to refrain from the action it took? The short answer, Ibelieve, is that Air Master acted at its peril. If my conclusion is correct, its action wasthe wrong one ; I do not feel called upon to say what would have been the result if SIUhad never followed up its claim.In addition, Air Master has pointed to the fact that in taking the action it did, itavoided potential economic disaster-from picketing.Apart from the fact that a strikethreat does not protect otherwise unlawful action, I believe that Congress' answer to thisproblem is found in Section 8(b) (7) (C) and the related expedited election procedure.87Nothing In this recommendation shall be construed to require Air Master to vary wage,hour, seniority or other substantive features of Its employees'working conditions whichmay have been established pursuant to its contract with Teamsters 158.38DuraliteCo., Ino.,132 NLRB425, 429. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question concerning representation among employees of Air Master existedat all timesbetween February 1 and 5, 1962, inclusive.4.By recognizing and entering into a contract with Teamsters 158 while therewas a question concerning representation and by enforcing and maintaining thecontract, which contained a union-security and dues-deduction clause, Air Masterengaged in unfair labor practices within the meaning of Section 8(a)(1), (2), and(3) of the Act.5.By demanding and accepting recognition from and entering into a contractwith Air Master while there was a question concerning representation and by enforc-ing and maintaining the contract, which contained a union-security and a dues-deduction clause, Teamsters 158 engaged in unfair labor practices within the mean-ing of Section 8 (b) (1) (A) and (2) of the Act.6.The aforesaid unfair labor practices are unfair labor practices within the mean-ing-of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record of the case, I recommend that:A. Air Master Corporation, Air Master Manufacturing Company, Inc., Phila-delphia Industries, Inc., Aluminum Press Corporation, and Aluminum Smelting Cor-poration, and their officers, agents, successors, and assigns shall:1.Cease and desist from:(a)Recognizing or contracting with Allied Trades and Bulk Plant Workers,Amusement Park Workers and Industrial Workers Local 158, Philadelphia andVicinity, International Brotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, or any successor thereto, as the representative of any of theiremployees for the purpose of dealing with said labor organization concerninggrievances, labor disputes, wages, rates of pay, hours of employment, or other con-ditions of employment, unless and until said labor organizations shall have beencertified by the Board as the exclusive representative of such employees.(b) Enforcing or maintaining its collective-bargaining contract with the abovelabor organization entered into on or about February 5, 1962, or any modifications,extensions, supplements, or renewals thereof, unless and until said labor organiza-tion shall have been certified by the Board as the exclusive representative of suchemployees.(c) In any like or related manner,interfering with,restraining,or coercing theiremployees in the exercise of their right to self-organization, to form labor organiza-tions, to join or assist any labor organization, to bargain collectively through repre-sentatives of their own choosing, to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, and to refrain from anyand all such activities.2.Take the following affirmative action, which I find will effectuate the policiesof the Act:(a)Withdraw and withhold all recognition from Allied Trades and Bulk PlantWorkers, Amusement Park Workers and Industrial Workers Local 158, Philadelphiaand Vicinity, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any successor thereto, unless and until such labororganization shall have been certified by the Board as the exclusive representativeof their employees.(b) Post at their plants at Philadelphia, Pennsylvania, copies of the attachednoticemarked "Appendix A." 39Copies of such notice, to be furnished by theRegional Director for the Fourth Region, shall, after being duly signed by anauthorized representative, be posted immediately upon receipt thereof, and be main-tained by them for a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by Respondents to insure that such notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for the Fourth Region, in writing, within 2019 If these Recommendations are adopted by the Board, the words "a Decision andOrder" shall be substituted for the words "the Recommended Order of a Trial Examiner"in the notice. If the Board's Order is enforced by a decree of the United States Court ofAppeals, the notice will be furtheramendedby the substitution of the words "A Decreeof the United States Court of Appeals, Enforcing an Order" for the words "A Decisionand Order." AIR MASTER CORPORATION, ETC.191days from the date of the receipt of this Intermediate Report, what steps the Re-spondent has taken to comply herewith4eB.Allied Trades and Bulk Plant Workers, Amusement Park Workers and In-dustrialWorkers Local 158, Philadelphia and Vicinity, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Demanding or accepting recognition from, or contracting with Air MasterCorporation,AirMasterManufacturing Company, Inc., Philadelphia Industries,Inc.,Aluminum Press Corporation, and Aluminum Smelting Corporation, as therepresentative of their employees for the purpose of dealing with them concerninggrievances, labor disputes, wages, rates of pay, hours of employment, or other con-ditions of employment unless and until it shall have been certified by the Board asthe exclusive representative of said employers' employees.(b) Enforcing or maintaining its collective-bargaining contract with the aboveemployers entered into on or about February 5, 1962, or any modifications,exten-sions, supplements, or renewals thereof, unless and until it shall have been certifiedas the exclusive representative of said employers' employees.(c) In any like or related manner, restraining or coercing employees of the aboveemployers in the exercise of their right to self-organization, to form labor organiza-tions, to join or assist any labor organization, to bargain collectively through repre-sentatives of their own choosing, to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, and to refrain from any andall such activities.2.Take the following affirmative action, which I find will effectuate the policiesof the Act:(a) Post at its offices and meeting halls and at the plants of the above employersat Philadelphia, Pennsylvania, the attached notice marked "Appendix B." 41Copiesof such notice, to be furnished by the Regional Director for the FourthRegion,shall, after being duly signed by an authorized representative, be posted immediatelyupon receipt thereof, and be maintained for a period of 60 consecutive days there-after, in conspicuous places, including all places where notices to members andemployees of said employers are customarily posted.Reasonable steps shall betaken by Respondent to insure that such notices are not altered, defaced, or coveredby any other material.(b)Notify the Regional Director for the Fourth Region, in writing, within 20days from the date of the receipt of this Intermediate Report, what steps the Re-spondent has taken to comply herewith 4240 If this Recommended Order is adopted by the Board, this provision shall be modifiedto read : "Notify the Regional Director for the Fourth Region, in writing within 10 daysfrom the date of this Order, what steps the Respondents have taken to comply herewith."41 If this Recommended Order is adopted by the Board, the words "A Decision and Order"shall be substituted for the words "the Recommended Order of a Trial Examiner" in thenotice.If the Board's Order is enforced by a decree of the United States Court of Appeals,the notice will be furtheramendedby the substitution of the words "A Decree of theUnited States Court of Appeals, Enforcing an Order" for the words "A Decision andOrder."4a If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for the Fourth Region, in writing within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelationsAct, we hereby notify our employees that:WE WILL NOT discourage membership in SIU, or any other labor organiza-tion, by discriminating as to the hire, tenure or any other term or conditionof employment of any of our employees.WE WILL NOT recognize or contract with Teamsters 158 as representativeof our employees unless and until that organization has been certified by theNational Labor Relations Board as the exclusive. representative of our employees.WE WILL NOT enforce the contract entered into with Teamsters 158 on orabout February 5, 1962, unless and until that labor organization has been 192DECISIONSOF NATIONALLABOR RELATIONS BOARDcertified by the National Labor Relations Board as the exclusive representativeof our employees.WE WILL NOT in any like or related manner, interfere with, restrain, or coerceour employees in the exercise of their rights to organize; to form, join, or assista labor organization; to bargain collectively through a bargaining agent chosenby themselves; to engage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection; or to refrain from any suchactivities (except to the extent that the right to refrain is limited by the lawfulenforcement of a lawful union-security requirement).WE WILL withdraw and withhold all recognition from Teamsters 158 asrepresentative of our employees unless and until that labor organization hasbeen certified by the National Labor Relations Board as the exclusive representa-tive of our employees.AIRMASTER CORPORATION; AIR MASTER MANUFACTURINGCOMPANY, INC.; PHILADELPHIA INDUSTRIES, INC.; ALUMI-NUM PRESS CORPORATION; AND ALUMINUM SMELTINGCORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 1700Bankers Securities Building, Walnut and Juniper Streets,Philadelphia,Pennsylvania,19107,Telephone No. Pennypacker 5-2612,if they have any question concerningthis notice or compliance with its provisions.APPENDIX BNOTICE TO ALL MEMBERSPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify you that:WE WILL NOT demand or accept recognition from or contract with Air MasterCorporation, Air Master Manufacturing Company, Inc., Philadelphia Industries,Inc.,Aluminum Press Corporation, and Aluminum Smelting Corporation asrepresentative of their employees unless and until we have been certified bythe National Labor Relations Board as the exclusive representative of theiremployees.WE WILL NOT enforce the contract entered into with the above employerson or about February 5, 1962, unless and until we have been certified by theNational Labor Relations Board as the exclusive representative of theiremployees.WE WILL- NOT in any like or related manner, restrain, or coerce employeesof the above employers in the exercise of their right to organize; to form; join,or assist a labor organization; to bargain collectively through a bargainingagent chosen by themselves; to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection; or to refrainfrom any such activities (except to the extent that the right to refrain is limitedby the lawful enforcement of a lawful union-security requirement).ALLIED TRADES AND BULK PLANT WORKERS, AMUSEMENTPARKWORKERS AND INDUSTRIAL WORKERS LOCAL 158,PHILADELPHIA AND VICINITY, INTERNATIONAL BROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELP-ERS OF AMERICA,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1700Bankers Securities Building, Walnut and Juniper Streets, Philadelphia, Pennsylvania,19107, Telephone No. Pennypacker 5-2612, if they have any question concerning thisnotice or compliance with its provisions.